Citation Nr: 0314430	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of the right 
thumb. 


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to January 
1962, February 1963 to February 1966, and August 1967 to 
August 1970.  

This matter comes back before the Board of Veterans' Appeals 
(Board) following a remand of the United States Court of 
Appeals for Veterans Claims (Court) by Memorandum Decision 
dated January 7, 2003.  Judgment was entered on January 29, 
2003.  This appeal originally arose from an August 1997 
rating decision by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California, which 
denied, in pertinent part, entitlement to a compensable 
rating for residuals of right thumb fracture.  In an October 
1998 rating decision, the disability evaluation was increased 
to 10 percent.  

This appeal also arose from a December 1998 rating decision 
in which the RO determined that the July 13, 1976 rating 
decision, which granted service connection for residuals of 
right thumb fracture and assigned a noncompensable evaluation 
effective November 1975, was not clearly and unmistakably 
erroneous.  This appeal also arose from a March 2000 rating 
decision in which the RO determined that the July 13, 1976 
rating decision, which granted service connection for 
residuals of left shoulder injury and assigned a 
noncompensable evaluation effective November 1975, was not 
clearly and unmistakably erroneous.

In a March 2001 decision, the Board determined that the 
veteran had withdrawn all issues on appeal except for his two 
claims of clear and unmistakable error in the July 13, 1976 
rating decision.  The Board decided that the July 13, 1976 
rating decision was not clearly and unmistakably erroneous.  
The veteran gave notice of appeal of the March 2001 Board 
decision to the Court.   

In the January 7, 2003 Memorandum Decision, the Court noted 
that the veteran abandoned his claim that the Board's 
determination that the 1976 assignment of a noncompensable 
rating for residuals of his left shoulder injury was not the 
product of clear and unmistakable error.  In regard to the 
right thumb claim, the Court decided that the Board's March 
2001 decision was not arbitrary, capricious, an abuse of 
discretion, or not in accordance with the law.  The Court 
also decided that the Board failed to adjudicate the 
veteran's claim for service connection for arthritis of the 
right thumb.  The Court remanded the matter to the Board for 
adjudication of this claim.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran has been diagnosed with arthritis of the right thumb 
that is attributable to a previous right thumb fracture, for 
which the veteran is service-connected.  


CONCLUSION OF LAW

Arthritis of the right thumb is proximately due to or the 
result of service-connected residuals of a right thumb 
fracture.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.310(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  Any deficiency in notice to the veteran of the laws 
and implementing regulations of the VCAA, and of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), is 
considered moot given the outcome of this appeal.  The Board 
notes that all relevant facts are sufficiently developed in 
this appeal and no additional development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.

The May 1997 VA examination report shows that the veteran has 
been diagnosed with mild post-traumatic arthritis of the 
carpal metacarpal joint of the right thumb with associated 
symptoms.  The May 1997 VA examiner asserted that the 
arthritis was the direct result of a previous fracture the 
veteran sustained while in active service.  The claims file 
shows that the veteran is service-connected for residuals of 
a right thumb fracture.  The May 1997 VA examiner's opinion 
is definitive and is found to be persuasive when considered 
with the rest of the evidence of record.  There is no medical 
evidence to the contrary.  For the reasons and bases provided 
above, the Board concludes that the evidence of record 
supports the veteran's claim.  Accordingly, service 
connection for arthritis of the right thumb, secondary to 
service-connected residuals of a right thumb fracture is 
warranted.  

As the Board has found that service connection for arthritis 
of the right thumb is warranted on a secondary basis, the 
Board need not decide whether or not the veteran is entitled 
to service connection for this disorder on a direct basis.  


ORDER

Service connection for arthritis of the right thumb, 
secondary to service-connected  residuals of a right thumb 
fracture is granted.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

